               Case 1:20-cv-01609-AJN Document 28
                                               27 Filed 12/11/20 Page 1 of 1



                                                                                   Ariel Reinitz
                                                                                   Partner
                                                                                   FisherBroyles, LLP
                                                                                   445 Park Avenue
                                                                                   Ninth Floor
                                                                                   New York, NY 10022

                                                                                   Ariel.Reinitz@fisherbroyles.com
                                                                                   Direct: 646.494.6909



   December 11, 2020
   VIA ECF
                                           MEMORANDUM ENDORSEMENT
   Honorable Gabriel W. Gorenstein
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, New York 10007

             Re:    GateGuard, Inc. v. Goldmont Realty Corp., et al.
                    Case No.: 1:20-cv-01609-AJN-GWG

   Dear Judge Gorenstein:

           I represent Plaintiff GateGuard, Inc. and write on behalf of all parties to seek a change in
   the date of the settlement conference in the subject case (currently scheduled for December 17,
   2020) (see ECF No. 26).

           Pursuant to Section 8 of the Court’s Standing Order for Settlement Conferences, the
   parties have conferred and seek to reschedule the referenced conference to January 15, 2021 at
   10:00 a.m. The undersigned has confirmed the Court’s availability with Chambers. As noted, the
   proposed rescheduling is agreed to by all parties.

                                                           Respectfully submitted,
                                                           By: /s/ Ariel Reinitz
                                                           Ariel Reinitz

   cc:       Counsel of Record (via ECF)
Conference adjourned to January 15, 2021 at 10:00am.
Submissions due January 11, 2021.

So Ordered.

December 11, 2020




     ATLANTA | AUSTIN | BOSTON | CHARLOTTE | CHICAGO | CINCINNATI | CLEVELAND | COLUMBUS | DALLAS
         DENVER | DETROIT | HOUSTON | LONDON | LOS ANGELES | MIAMI | NAPLES | NEW YORK | PALO ALTO
                     PHILADELPHIA | PRINCETON | SALT LAKE CITY | SEATTLE | WASHINGTON D.C.
